COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Carlton Charles Penright v. The State of Texas

Appellate case number:    01-12-00647-CR

Trial court case number: 1247950

Trial court:              174th District Court of Harris County

       It is ordered that Appellant’s Motion for Reconsideration En Banc is denied.

Judge’s signature: /s/ Rebeca Huddle
                   Acting for the En Banc Court*

Date: December 8, 2015

*En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Huddle, and Lloyd.

Jennings, J., dissenting from the denial of en banc reconsideration.